                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                    3:19CV129

KARESS SCOTT-WILLIAMS,              )
                                    )
      Plaintiff,                    )
                                    )
Vs.                                 )                        ORDER
                                    )
JAMES LEE, et al.,                  )
                                    )
      Defendants.                   )
____________________________________)

         This matter is before the Court upon a letter motion received from the pro se Plaintiff
requesting reconsideration of the denial of her IFP motion on March 28, 2019 due to changed
circumstances, namely her termination from employment. Because this termination affects her
retaliation claim as well, the Court will allow the Plaintiff an additional 30 days to amend her
Complaint to allege termination and file an amended Motion to Proceed in Forma Pauperis
documenting her changed financial condition.
         IT IS SO ORDERED.

                                          Signed: May 22, 2019
